DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 09/09/2022 has been entered. Claims 1-6 are pending. Claim 4 has been withdrawn. Claims 7-12 have been canceled.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina et al., (US20160190586A1) hereinafter Hoshina, in view of Stevens et al., (US20210193994A1) hereinafter Stevens.
Regarding Claim 1, Hoshina discloses a carbon coated electrode active material (Hoshina first embodiment [0019]-[0055], see also Fig. 1) having primary particles of the active material and secondary particles that are aggregates of the primary particles ([0044]-[0051]; secondary particles are formed by granulation, or aggregation, of primary particles); 
and a carbonaceous film that coats the primary particles of the electrode active material [0028] and the secondary particles that are the aggregates of the primary particles since the primary particles are coated in carbon, the secondary particles are thus necessarily also coated in carbon. 
Hoshina further discloses wherein the carbonaceous coated electrode active material has a specific surface area is 12 to 30 m2/g [0015] which falls within the claimed range of 4 m2/g or more to 40 m2/g or less. The Examiner notes that the method used to obtain the surface area or volume of micropores (a nitrogen adsorption method) does not provide patentable weight to the claim. As long as the specific surface area is the same, the method of obtaining the value does not provide patentable distinction. Hoshina further discloses wherein a maximum peak of the distribution of pore diameter is in a range of 10 to 50 nm [0055] falling within the claimed range of 26 nm or more and 90 nm or less. Hoshina further discloses a preferred pore volume is 0.17 mL/g to 0.29 mL/g [0026]), (where 1 mL= 1 cm3), falling near the claimed range of 0.122 cm3/g or more to 0.162 cm3/g or less. Hoshina teaches that such a pore volume is desired to balance a sufficient amount of electrolyte held in the electrode layer, while preventing peeling from the current collector [0026], where it is understood that increased pore volume allows for more electrolyte capacity but decreases adhesion to the collector.
However, Hoshina does not explicitly disclose that this pore volume is of pores less than 200 nm or less, however, it is understood since the peak pore distribution of the prior art, 10-50 nm, is significantly less than 200 nm as disclosed above, this range is a suitable representation of pores less than 200 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the pore volume such that it overlaps with the claimed range of 0.122 cm3/g or more to 0.162 cm3/g or less, in order to balance the amount of electrolyte held in the electrode layer while preventing peeling from the current collector, since pore volume is an art-recognized result-effective variable, see MPEP 2144.05(II)(B). 
Hoshina further discloses adjusting the crystallinity of the active material in order to improve Lithium ion conductive characteristics [0028]. However, Hoshina is silent to a crystallite size of the electrode material. 
In a similar field of endeavor as it pertains to a carbon coated lithium metal phosphate for a lithium ion battery, Stevens teaches a similar carbon coated lithium metal phosphate electrode material [0005] having a crystallite size of at least 50 nm and 200 nm or less [0047], falling within the claimed range of 30 nm or more and 250 nm or less. Stevens teaches that this range is beneficial to provide a suitably high level of crystallinity and fewer crystalline defects, which enhances lithium ion conduction within the material [0047].
It would have been obvious to one having ordinary skill in the art at the time of filing to control the crystallinity of the electrode active material of Hoshina to include crystallites in a range of 50-200 nm, falling within the claimed range of 30 nm or more and 250 nm or less, as taught by Stevens in order to provide a suitable crystallite size that enhances lithium ion conduction. 
Regarding Claim 2-3, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses wherein the carbonaceous-coated electrode active material is represented by a generic formula LiMn1-x-yFexAyPO4 (where 0<x≤0.3, 0≤y≤0.1, and A is at least one of Mg, Ca, Al, Ti, Zn, and Zr) [0015], reading on the claimed formula LiaAxMyBOz where A is Mn and Fe; M is at least one of Mg, Ca, Al, Ti, Zn, and Zr; B is P; a=0, falling within the claimed range of 0≤a<4; 0<x≤0.9 falling within the claimed range of 0<x<1.5; 0≤y≤0.1, falling within the claimed range of 0≤y<1; z=4, falling within the claimed range of 0<z≤4.
Regarding Claim 5, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an electrode formed (Fig. 1, [0053]) using the carbonaceous-coated electrode active material as set forth above as one component of the electrode (embodiment 1, [0019]-[0055]).
Regarding Claim 6, Hoshina discloses all of the claim limitations as set forth above. Hoshina further discloses an embodiment comprising a lithium ion battery (embodiment 2, [0056]-[0095] and embodiment 3 [0096]-[0111]) comprising a battery pack comprising the battery further comprising a positive electrode made of the electrode as set forth above ([0056]-[0095], see also Fig. 2).

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the new claimed range of micropore volume, since it teaches a range of 0.17 to 0.29 mL/g, which is outside the newly amended claim range of 0.122 cm3/g or more to 0.162 cm3/g or less. Applicant alleges that the newly claimed range leads to direct-current resistance being lowered and the discharge capacity is increased and thus the resulting battery has increased input/output characteristics. Applicant directs to instant Table 1 (examples 2 and 4) to show support for this amendment. 
The Examiner notes that while the preferred range disclosed by the prior art does not overlap with the claimed range, it is close and there is nothing to show that the bounds of this newly claimed range is critical in achieving an unexpected result. It has been held that, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP 2144.05(I). The preferred range disclosed by Hoshina appears to be a non-limiting preferred embodiment. Hoshina teaches that the pore volume can affect other properties such as adhesion to the current collector and volume of electrolyte held and is thus considered an art-recognized result-effective variable that can be optimized to achieve the desired properties. 
Furthermore, the actual active material (e.g. LiFePO4) used in examples 2 and 4 in instant specification Table 1 which is used to support supposition of criticality is not currently claimed. This is not persuasive because the arguments are not commensurate in scope with the claim. The active material of claim 1 is not particularly limited and it is not clear that the claimed micropore volume would yield the alleged critical results across the entire scope of the claim. Particularly, it is not clear that these results would occur with any possible active material, since only one example of active material is shown. As such, criticality of the claimed range of micropore volume is not shown so as to overcome the prima facie showing of obviousness.  
Applicant further argues that Stevens does not cure the remedy of Hoshina.
This argument is moot in view of the updated rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722